Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 8-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a surgical device comprising a rigid elongate cylindrical housing, comprising a longitudinal lumen, having a proximal opening and a distal opening, and external walls, including a top wall, a bottom wall and first and second walls, adapted for mounting a finger of a user, said distal opening being formed in said bottom wall; a tissue repair implant including a tissue anchor and being mounted on a rigid tube, and at least one rigid guide tube attached along a length of said housing, said at least one guide tube being configured for guiding said tissue repair implant from a proximal opening of said at least one guide tube to a distal opening of said at least one guide tube, said guide tube being attached to said housing such that said proximal opening of said guide tube is positioned above a back of a hand of said user when said housing is mounted on said finger, and said housing being configured so as to enable said user to palpate a tissue through said distal opening of said housing, via said finger, to which said housing is attached, and said at least one guide tube being attached along one of said side walls of said housing such that said at least one guide tube runs along a side of said finger when said housing is mounted on said finger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 6-8, filed 3/21/2021, with respect to claims 1-2, 8-19, and 21 have been fully considered and are persuasive.  The rejection of claims 1-2, 8-19, and 21 has been withdrawn. 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murphy-Chutorian discloses a finger mounted device wherein the guide means can be worn on the side (Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PETER LUONG/Primary Examiner, Art Unit 3793